30 N.Y.2d 902 (1972)
In the Matter of Harry L. Pon et al., Appellants,
v.
Thomas F. McCoy, as State Administrator of the Judicial Conference of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued June 6, 1972.
Decided July 6, 1972.
Harry L. Pon, appellant in person and for remaining appellants.
Lawrence N. Marcus for respondent.
Concur: Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Chief Judge FULD and Judge GIBSON.
Order affirmed, without costs; no opinion.